internal_revenue_service number release date index number -------------------- --------------------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi plr-112815-06 date october re ----------------------------------- ------------------------------------------ legend date date date trust ---------------------------------------------------------------------------------------------------------- trust f ------------------ ------------------- ---------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------ -------------------- --------------- ------------------ ----------------- ------------ --------- --------------------------------------- trust m settlor spouse j k l dollar_figuret state state statute dear ----------- this is in response to your authorized representative’s submission dated date in which a ruling was requested on the income gift estate and generation- skipping transfer gst tax consequences of a proposed action with respect to trust m and trust f as described below according to the facts submitted settlor established trust a revocable_living_trust on date settlor amended trust on date settlor died on date after date survived by settlor’s spouse spouse three sons j k and l and seven grandchildren under the terms of article first paragraph dollar_figure of trust during settlor’s lifetime the trustee is to pay the net_income from the trust estate in convenient installments to settlor or otherwise as settlor may direct at any time upon settlor’s death trust became irrevocable and was divided into two trusts a family_trust trust f and a marital trust trust m intended to qualify as qualified_terminable_interest_property under sec_2056 regarding trust f article fourth paragraph provides generally that if under paragraph d upon the death of spouse the principal of trust f is to spouse survives settlor trustee is to fund trust f with the largest pecuniary amount which will not result in or increase federal estate_tax payable by reason of settlor’s death paragraph a provides that commencing with the death of settlor trustee is to distribute the income of trust f in convenient installments at least quarterly to spouse for the remainder of his lifetime paragraph b provides that trustee is authorized to disburse from the principal of trust f such sum or sums as the trustee deems necessary in its sole discretion to provide for the health education maintenance and support of spouse taking into account the standard in which he shall have been accustomed to live and taking into account such other assets property or income as may be available to him for such purposes be held or distributed to or in trust for such one or more of settlor’s descendants and their respective spouses subject_to a limitation in paragraph d and or charitable scientific or education purposes with such powers and in such manner and proportions as spouse may appoint by will making specific reference to the special_power_of_appointment to the extent that spouse fails to exercise the special_power_of_appointment then upon spouse’s death the trust f assets are to be distributed in accordance with paragraph sec_4 d spouse may not appoint any part of trust f to himself or his creditors settlor trust m is to be funded with a pecuniary amount equal to the settlor’s federal generation-skipping_transfer gst tax exemption which remained unallocated immediately before the death of settlor less the value for gst tax purposes of i the amount passing to trust f and ii all direct skips occurring by reason of the death of the settlor other than direct skips caused by a disclaimer or from a_trust not created or appointed by the settlor under paragraph d the trustee is to pay all of the net_income of trust m at least annually to spouse during the remainder of his lifetime any accrued income of trust m which shall be undistributed at the death of spouse shall be payable to his estate paragraph e provides that the trustee shall be authorized in trustee’s sole and absolute discretion to invade the principal of trust m to provide for the health support and maintenance of spouse under paragraph g upon the death of regarding trust m article fifth paragraph dollar_figure provides that if spouse survives spouse the remainder of the principal of trust m is to be added to or used to fund trust f and is to be distributed in accordance paragraph d remaining after funding trust f and trust m is to be distributed outright to spouse finally under paragraph the balance of the trust estate ie the balance it is represented that settlor’s personal representative made a timely qtip_election under sec_2056 with respect to trust m on the federal estate_tax_return form_706 filed by settlor’s estate it is represented that on schedule r settlor’s personal representative allocated settlor’s gst_exemption between trust m and trust f such that both trusts have an inclusion_ratio for generation-skipping_transfer gst tax purposes under sec_2642 of zero spouse is currently serving as trustee of trust m and trust f state statute provides that under certain conditions a trustee may without court approval convert an income trust to a total return unitrust reconvert a total return unitrust to an income trust or change the percentage used to calculate the unitrust_amount or the method used to determine the fair_market_value of the trust generally an income trust is defined as a_trust created by either an inter_vivos or a testamentary instrument which directs or permits the trustee to distribute the net_income of the trust to one or more persons either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to one or more such persons the term unitrust_amount is defined as the amount determined by multiplying the fair_market_value of the assets determined at least annually by the percentage calculated under the statute under the statute the percentage used to calculate the unitrust_amount can not be greater than percent or less than percent total return unitrusts it is represented that the trustee will select a percentage to be used to calculate the unitrust_amount that will be in accordance with state statute not greater than percent or less than percent further it is represented that the trustee will comply with all requirements of state statute rulings have been requested that the proposed conversion of trust m and trust f from income trusts to total return unitrusts pursuant to the laws of state will not affect the gst tax zero inclusion ratios of trust m and trust f will not result in a taxable gift_for federal gift_tax purposes by the beneficiaries of trust f and trust m will not result in the loss of the estate_tax_marital_deduction with respect to trust m will not constitute a recognition event for purposes of sec_1001 of the internal_revenue_code pursuant to state statute the trustee proposes to convert trust f and trust m to ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26 b i the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax because it was irrevocable prior to date will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations sec_1_643_b_-1 provides that for purposes of determining the meaning of the term income as used in various internal_revenue_code sections relating to the income_taxation of trusts an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year under the regulation a state statute providing that income is a unitrust_amount of no less than and no more than of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax because it was irrevocable prior to date provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes state x the situs of the trust amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining the income to be a unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further the example states that under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes in the instant case trust f and trust m became irrevocable after date and it is represented that sufficient gst_exemption has been allocated to the trusts such that each trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trusts to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the trustee proposes to administer trust f and trust m pursuant to state statute which meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 therefore the conversion and administration of trust f and trust m pursuant to state statute as described above does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust see sec_26_2601-1 example accordingly we conclude that the conversion and administration of trust f and trust m pursuant to state statute will not affect the gst zero inclusion ratios of trust f and trust m ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money’s worth then the amount by which the value of the property exceeds the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the taxable_year as discussed above we have concluded that state statute meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 further as discussed above sec_26_2601-1 example concludes that the administration of the trust discussed in the example pursuant to a state statute that meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 will not result in any trust_beneficiary being treated as having made a gift_for federal gift_tax purposes accordingly we conclude that the conversion and administration of trust f and trust m pursuant to state statue as proposed will not cause the beneficiaries of trust f and trust m to be treated as making taxable_gifts for federal gift_tax purposes under sec_2501 ruling sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed with respect to such interest - a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse under sec_2056 for purposes of sec_2056 qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and ii for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property means property - i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election applies under sec_2056 sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if - i the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 of the estate_tax regulations provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all the income from the entire_interest or a specific_portion of the entire_interest for purposes of sec_2056 apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property for purposes of sec_2056 sec_20_2056_b_-5 provides that the surviving spouse’s interest shall meet the condition that the spouse is entitled_for_life to all the income from the property if the spouse is entitled to income as determined by applicable local law that provides for a reasonable apportionment between income and remainder beneficiaries of the total return of the trust and that meets the requirements of sec_1_643_b_-1 as discussed above we have concluded that state statute meets the requirements of sec_1_643_b_-1 accordingly the conversion and administration of trust m pursuant to state statute as proposed will not result in the loss of the estate_tax_marital_deduction with respect to trust m ruling sec_61 of the internal_revenue_code provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially in_kind of extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition 499_us_554 provides that an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made by different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite state statute provides that under certain conditions a trustee may without court approval convert an income trust to a total return unitrust reconvert a total return unitrust to an income trust or change the percentage used to calculate the unitrust_amount or the method used to determine the fair_market_value of the trust state statute specifically authorizes the conversion of an income trust to a total_return_trust and vice versa in the instant case the conversion of the trusts in the manner described is authorized under state law the trustee has authority pursuant to state statute to convert the trusts to total return trusts as that term is defined under state law the mere exercise of trustee authority is not a sale_or_other_disposition under sec_1001 of a_trust interest by any beneficiary thus neither gain nor loss is recognized on the conversion accordingly based on the facts submitted and representations made we conclude that conversion of trust m and trust f from income trusts to total return trusts will not constitute a recognition event for purposes of sec_1001 of the code in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely yours ______________________ george masnik branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
